Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 1 of 23 PageID: 6




         EXHIBIT A
     HUD-L-003393-20 09/22/2020 9:51:21 AM Pg 1 of 4 Trans ID: LCV20201667844
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 2 of 23 PageID: 7
     HUD-L-003393-20 09/22/2020 9:51:21 AM Pg 2 of 4 Trans ID: LCV20201667844
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 3 of 23 PageID: 8
     HUD-L-003393-20 09/22/2020 9:51:21 AM Pg 3 of 4 Trans ID: LCV20201667844
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 4 of 23 PageID: 9
     HUD-L-003393-20 09/22/2020 9:51:21 AM Pg 4 of 4 Trans ID: LCV20201667844
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 5 of 23 PageID: 10
         HUD-L-003393-20 09/22/2020 9:51:21 AM Pg 1 of 1 Trans ID: LCV20201667844
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 6 of 23 PageID: 11




                        Civil Case Information Statement
 Case Details: HUDSON | Civil Part Docket# L-003393-20

Case Caption: PADILLA IDA VS WALMART OF KEARNY                   Case Type: PERSONAL INJURY
Case Initiation Date: 09/22/2020                                 Document Type: Complaint with Jury Demand
Attorney Name: JERRY A MAROULES                                  Jury Demand: YES - 6 JURORS
Firm Name: AGRAPIDIS & MAROULES, PC                              Is this a professional malpractice case? NO
Address: 777 TERRACE AVE STE 504                                 Related cases pending: NO
HASBROUCK HGTS NJ 076040000                                      If yes, list docket numbers:
Phone: 2012880500                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Padilla, Ida                          transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): Unknown                                              Are sexual abuse claims alleged by: Ida Padilla? NO




      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 09/22/2020                                                                                      /s/ JERRY A MAROULES
 Dated                                                                                                          Signed
     HUD-L-003393-20 10/02/2020 1:23:24 PM Pg 1 of 1 Trans ID: LCV20201747631
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 7 of 23 PageID: 12
           HUD L 003393-20 09/23/2020 4:24:13 AM Pg 1 of 1 Trans ID: LCV20201674793
      Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 8 of 23 PageID: 13
HUDSON COUNTY SUPERIOR COURT
HUDSON COUNTY
583 NEWARK AVENUE
JERSEY CITY      NJ 07306
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (201) 748-4400
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   SEPTEMBER 22, 2020
                             RE:     PADILLA IDA VS WALMART OF KEARNY
                             DOCKET: HUD L -003393 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON MARYBETH ROGERS

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      002
AT:   (201) 748-4400.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: JERRY A. MAROULES
                                             AGRAPIDIS & MAROULES, PC
                                             777 TERRACE AVE
                                             STE 504
                                             HASBROUCK HGTS   NJ 07604

ECOURTS
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 9 of 23 PageID: 14




          EXHIBIT B
        HUD-L-003393-20 12/18/2020 8:17:31 AM Pg 1 of 9 Trans ID: LCV20202302594
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 10 of 23 PageID: 15




 D’ARCAMBAL OUSLEY & CUYLER BURK, LLP
 Four Century Drive | Suite 250
 Parsippany, New Jersey 07054
 Tel.: 973.734.3200
 Fax: 973.734.3201
 Email: npeters@darcambal.com
 By: Nada M. Peters, Esq. (NJ Att. Id. 027942004)
 Attorneys for Defendant, Wal-Mart Stores East, LP
 (improperly pled as Walmart of Kearny)


  IDA PADILLA,                                            SUPERIOR COURT OF NEW JERSEY
                                                          LAW DIVISION: HUDSON COUNTY
                       Plaintiff,
                                                          DOCKET NO.: HUD-L-003393-20
  vs.

  WALMART OF KEARNY AND JOHN DOE I-III,                       ANSWER TO COMPLAINT,
                                                            AFFIRMATIVE DEFENSES, JURY
                        Defendants.                            DEMAND, DEMAND FOR
                                                                   RESPONSES TO
                                                          INTERROGATORIES, DEMAND FOR
                                                            STATEMENT OF DAMAGES AND
                                                           CERTIFICATION PURSUANT TO R.
                                                                     4:5-1(b)(2)



        Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart of Kearny)

 (“Defendant”), by way of Answer to the Complaint of Plaintiff, Ida Padilla (“Plaintiff”), by and

 through its attorneys, d’Arcambal Ousley & Cuyler Burk, LLP, says:

                                        FIRST COUNT

        1.     Defendant admits only that Wal-Mart Stores East, LP operates a retail store located

 at 150 Harrison Ave, Kearny, New Jersey. Except as herein specifically admitted, Defendant

 denies the remaining allegations of paragraph 1 of the Complaint.
       HUD-L-003393-20 12/18/2020 8:17:31 AM Pg 2 of 9 Trans ID: LCV20202302594
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 11 of 23 PageID: 16




        2.      To the extent the allegations of paragraph 2 of the Complaint are narrative and/or

 assert legal conclusions, no response is required thereto and the allegations are deemed denied. To

 the extent the allegations purport to impute liability to Defendant, they are denied.

        3.      Defendant admits only that Wal-Mart Stores East, LP operates a retail store located

 at 150 Harrison Ave, Kearny, New Jersey. To the extent the remaining allegations of paragraph 3

 of the Complaint are narrative and/or assert legal conclusions, no response is required thereto and

 the allegations are deemed denied. To the extent the remaining allegations purport to impute

 liability to Defendant, they are denied.

        4.      To the extent the allegations of paragraph 4 of the Complaint are directed to other

 defendants and/or are narrative and/or assert legal conclusions, Defendant makes no response

 thereto and the allegations are deemed denied. To the extent the allegations of paragraph 4 of the

 Complaint purport to impute liability to Defendant, they are denied.

        5.      To the extent the allegations of paragraph 5 of the Complaint are directed to other

 defendants and/or are narrative and/or assert legal conclusions, Defendant makes no response

 thereto and the allegations are deemed denied. To the extent the allegations of paragraph 5 of the

 Complaint purport to impute liability to Defendant, they are denied.

        6.      To the extent the allegations of paragraph 6 of the Complaint are directed to other

 defendants and/or are narrative and/or assert legal conclusions, Defendant makes no response

 thereto and the allegations are deemed denied. To the extent the allegations of paragraph 6 of the

 Complaint purport to impute liability to Defendant, they are denied.

        WHEREFORE, Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart of

 Kearny), denies that Plaintiff is entitled to the relief requested in the Complaint, and requests that




                                                   2
       HUD-L-003393-20 12/18/2020 8:17:31 AM Pg 3 of 9 Trans ID: LCV20202302594
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 12 of 23 PageID: 17




 the Complaint be dismissed with prejudice, and that Defendant be awarded attorneys’ fees, costs

 of suit and such other relief as the Court deems just.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

        The injuries and damages claimed are the result of the sole negligence of the Plaintiff.

                              SECOND AFFIRMATIVE DEFENSE

        The injuries and damages claimed are the result of the contributory negligence of the

 Plaintiff, which negligence is greater than that of Defendant, or alternatively, Plaintiff’s damages,

 if any, are reduced by the percentage of Plaintiff’s comparative negligence and the Comparative

 Negligence Act, N.J.S.A. § 2A:15-5.1, et seq.

                               THIRD AFFIRMATIVE DEFENSE

        The injuries and damages claimed are the result of the negligence of third parties over

 which Defendant has no control.

                              FOURTH AFFIRMATIVE DEFENSE

        The Complaint fails to set forth a cause of action upon which relief may be granted and

 Defendant reserves the right to move before or at the time of trial to dismiss same.

                               FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred or otherwise reduced by operation of the doctrine of avoidable

 consequences.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred or otherwise reduced by operation of the doctrine of mitigation

 of damages.



                                                  3
       HUD-L-003393-20 12/18/2020 8:17:31 AM Pg 4 of 9 Trans ID: LCV20202302594
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 13 of 23 PageID: 18




                            SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff assumed the risk and was fully cognizant of any and all circumstances surrounding

 the alleged incident.

                             EIGHTH AFFIRMATIVE DEFENSE

        Defendant did not proximately cause any damage to Plaintiff.

                              NINTH AFFIRMATIVE DEFENSE

        Defendant denies that it was negligent in any way.

                              TENTH AFFIRMATIVE DEFENSE

        Defendant did not breach any duty owed to Plaintiff.

                           ELEVENTH AFFIRMATIVE DEFENSE

        The alleged injuries and damages complained of by Plaintiff were due to unavoidable

 circumstances and causes beyond the control or fault of Defendant.

                            TWELFTH AFFIRMATIVE DEFENSE

        At all times relevant, Defendant complied with all applicable laws, regulations and

 standards.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        The Complaint is subject to dismissal for insufficient service of process on Defendant.

                         FOURTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s injuries and damages, if any, were proximately caused by intervening, superseding

 causes, and not by Defendant’s negligence.




                                                 4
       HUD-L-003393-20 12/18/2020 8:17:31 AM Pg 5 of 9 Trans ID: LCV20202302594
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 14 of 23 PageID: 19




                            FIFTEENTH AFFIRMATIVE DEFENSE

        Defendant is entitled to a credit or set-off with respect to any collateral payments made to

 Plaintiff for injuries allegedly incurred pursuant to N.J.S.A. § 2A:15-97, including but not limited

 to, any medical bills or costs paid or reduced by health insurance coverage.

                            SIXTEENTH AFFIRMATIVE DEFENSE

        Defendant reserves the right to amend its answer and/or assert additional defenses and/or

 supplement, alter and/or change its answer upon revelation of more definite facts by Plaintiff in

 completion of further discovery.

        WHEREFORE, Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart of

 Kearny), denies that Plaintiff is entitled to the relief requested in the Complaint, and requests that

 the Complaint be dismissed with prejudice, and that Defendant be awarded attorneys’ fees, costs

 of suit and such other relief as the Court deems just.


 Dated: December 18, 2020                           /s/ Nada M. Peters
                                                    Nada M. Peters, Esq. (NJ Att. Id. 027942004)
                                                    D’ARCAMBAL OUSLEY & CUYLER
                                                    BURK, LLP
                                                    Four Century Drive | Suite 250
                                                    Parsippany, New Jersey 07054
                                                    Tel.: 973.734.3200
                                                    Fax: 973.734.3201
                                                    Email: npeters@darcambal.com
                                                    Attorneys for Defendant, Wal-Mart Stores East,
                                                    LP (improperly pled as Walmart of Kearny)


                                          JURY DEMAND

         Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart of Kearny), hereby

 demands a trial by jury on all issues triable by a jury.




                                                   5
        HUD-L-003393-20 12/18/2020 8:17:31 AM Pg 6 of 9 Trans ID: LCV20202302594
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 15 of 23 PageID: 20




 Dated: December 18, 2020                     /s/ Nada M. Peters
                                              Nada M. Peters, Esq. (NJ Att. Id. 027942004)
                                              D’ARCAMBAL OUSLEY & CUYLER BURK,
                                              LLP
                                              Four Century Drive | Suite 250
                                              Parsippany, New Jersey 07054
                                              Tel.: 973.734.3200
                                              Fax: 973.734.3201
                                              Email: npeters@darcambal.com
                                              Attorneys for Defendant, Wal-Mart Stores East, LP
                                              (improperly pled as Walmart of Kearny)

                            DESIGNATION OF TRIAL COUNSEL

         In accordance with Rule 4:25-4, Defendant hereby designates Nada Peters as trial counsel

 in this action.

 Dated: December 18, 2020                        /s/ Nada M. Peters
                                                 Nada M. Peters, Esq. (NJ Att. Id. 027942004)
                                                 D’ARCAMBAL OUSLEY & CUYLER
                                                 BURK, LLP
                                                 Four Century Drive | Suite 250
                                                 Parsippany, New Jersey 07054
                                                 Tel.: 973.734.3200
                                                 Fax: 973.734.3201
                                                 Email: npeters@darcambal.com
                                                 Attorneys for Defendant, Wal-Mart Stores East,
                                                 LP (improperly pled as Walmart of Kearny)


                   RULE 4:5-2 DEMAND FOR STATEMENT OF DAMAGES

         Pursuant to Rule 4:5-2, Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart,

 Inc.), demands that Plaintiff provides a written statement of her claimed damages within five days

 from the date hereof.



 Dated: December 18, 2020                        /s/ Nada M. Peters
                                                 Nada M. Peters, Esq. (NJ Att. Id. 027942004)
                                                 D’ARCAMBAL OUSLEY & CUYLER
                                                 BURK, LLP
                                                 Four Century Drive | Suite 250

                                                 6
       HUD-L-003393-20 12/18/2020 8:17:31 AM Pg 7 of 9 Trans ID: LCV20202302594
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 16 of 23 PageID: 21




                                                  Parsippany, New Jersey 07054
                                                  Tel.: 973.734.3200
                                                  Fax: 973.734.3201
                                                  Email: npeters@darcambal.com
                                                  Attorneys for Defendant, Wal-Mart Stores East,
                                                  LP (improperly pled as Walmart of Kearny)


                    DEMAND FOR ANSWERS TO INTERROGATORIES

        Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart of Kearny), demands

 that Plaintiff provide written answers to Uniform Interrogatories as set forth in Appendix II of the

 New Jersey Court Rules.

 Dated: December 18, 2020                         /s/ Nada M. Peters                      ____
                                                  Nada M. Peters, Esq. (NJ Att. Id. 027942004)
                                                  D’ARCAMBAL OUSLEY & CUYLER
                                                  BURK, LLP
                                                  Four Century Drive | Suite 250
                                                  Parsippany, New Jersey 07054
                                                  Tel.: 973.734.3200
                                                  Fax: 973.734.3201
                                                  Email: npeters@darcambal.com
                                                  Attorneys for Defendant, Wal-Mart Stores East,
                                                  LP (improperly pled as Walmart of Kearny)




                                                  7
       HUD-L-003393-20 12/18/2020 8:17:31 AM Pg 8 of 9 Trans ID: LCV20202302594
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 17 of 23 PageID: 22




                                 RULE 4:5-1 CERTIFICATION

        I hereby certify that to the best of my knowledge, information, and belief, the within matter

 in controversy is not the subject of any other pending or contemplated court actions or arbitration

 proceedings.

        I further certify that to the best of my knowledge, information, and belief, I am not aware

 of any non-parties who should be joined in the action.

        I certify that the foregoing statements made by me are true. I am aware that if any of the

 foregoing statements made by me are willfully false, I am subject to punishment.



 Dated: December 18, 2020                         /s/ Nada M. Peters
                                                  Nada M. Peters, Esq. (NJ Att. Id. 027942004)
                                                  D’ARCAMBAL OUSLEY & CUYLER
                                                  BURK, LLP
                                                  Four Century Drive | Suite 250
                                                  Parsippany, New Jersey 07054
                                                  Tel.: 973.734.3200
                                                  Fax: 973.734.3201
                                                  Email: npeters@darcambal.com
                                                  Attorneys for Defendant, Wal-Mart Stores East,
                                                  LP (improperly pled as Walmart of Kearny)




                                                 8
       HUD-L-003393-20 12/18/2020 8:17:31 AM Pg 9 of 9 Trans ID: LCV20202302594
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 18 of 23 PageID: 23




                               CERTIFICATION OF SERVICE

        I HEREBY CERTIFY that I have caused the within pleading to be electronically filed

 through the Judiciary’s ECourt application with the Superior Court, Hudson County, New Jersey,

 and that a copy of this pleading has been served electronically upon the following counsel and a

 courtesy copy has also been submitted to counsel via Email:


                                     Jerry Maroules, Esq.
                              AGRAPIDIS & MAROULES, P.C.
                                777 Terrace Avenue, Suite 504
                                 Hasbrouck Heights, NJ 07604
                               E-mail: j.maroules@amlawnj.com
                               Attorney for Plaintiff, Ida Padilla




 Dated: December 18, 2020                     /s/ Nada M. Peters
                                              Nada M. Peters, Esq.




                                                 9
         HUD-L-003393-20 12/18/2020 8:17:10 AM Pg 1 of 1 Trans ID: LCV20202302594
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 19 of 23 PageID: 24




                        Civil Case Information Statement
 Case Details: HUDSON | Civil Part Docket# L-003393-20

Case Caption: PADILLA IDA VS WALMART OF KEARNY                   Case Type: PERSONAL INJURY
Case Initiation Date: 09/22/2020                                 Document Type: Answer
Attorney Name: NADA MAALOUF PETERS                               Jury Demand: YES - 6 JURORS
Firm Name: D'ARCAMBAL OUSLEY & CUYLER BURK LLP                   Is this a professional malpractice case? NO
Address: PARSIPPANY CORPORATE CTR FOUR                           Related cases pending: NO
CENTURY DR, STE 250                                              If yes, list docket numbers:
PARSIPPANY NJ 070544663                                          Do you anticipate adding any parties (arising out of same
Phone: 9737343285                                                transaction or occurrence)? NO
Name of Party: DEFENDANT : WALMART OF KEARNY
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: IDA PADILLA? NO

(if known): None



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 12/18/2020                                                                                /s/ NADA MAALOUF PETERS
 Dated                                                                                                       Signed
        HUD-L-003393-20
          HUD L 003393-2012/10/2020
                             12/16/2020
                                    1:57:34 PM
                                             PgPg
                                               1 of1 2ofTrans
                                                         2 Trans
                                                              ID:ID:
                                                                  LCV20202289055
                                                                     LCV20202248789
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 20 of 23 PageID: 25




 D’ARCAMBAL OUSLEY & CUYLER BURK, LLP
 Four Century Drive | Suite 250
                                                                          FILED
 Parsippany, New Jersey 07054
 Tel.: 973.734.3200                                               DECEMBER 16, 2020
 Fax: 973.734.3201
 Email: npeters@darcambal.com                                  MARYBETH ROGERS, J.S.C.
 By: Nada M. Peters, Esq.
 Attorneys for Defendant, Wal-Mart Stores East, LP
 (improperly pled as Walmart of Kearney)


  IDA PADILLA,                                            SUPERIOR COURT OF NEW JERSEY
                                                          LAW DIVISION: HUDSON COUNTY
                       Plaintiff,
                                                          DOCKET NO.: HUD-L-003393-20
  vs.

  WALMART OF KEARNY AND JOHN DOE I-III,
                                                             CONSENT ORDER PERMITTING
                        Defendants.                         DEFENDANT WAL-MART STORES
                                                             EAST, LP TO FILE AN ANSWER




        This matter having come before the Court on the consent of d’Arcambal Ousley & Cuyler

 Burk LLP, attorneys for Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart of

 Kearny), and Agrapidis & Maroules, P.C., attorneys for Plaintiff, Ida Padilla, in connection with

 the above matter, for an Order extending Defendant, Wal-Mart Stores East, LP’s, time to Answer

 the Complaint through and including December 18, 2020, and counsel for all parties having

 indicated consent hereto, and good cause having been shown,

                       16TH day of December, 2020,
        It is on this _____

        ORDERED that:

        1.     Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart of Kearney)

 shall file its Answer to the Complaint on or before December 18, 2020.
       HUD-L-003393-20
         HUD L 003393-2012/10/2020
                            12/16/2020
                                   1:57:34 PM
                                            PgPg
                                              2 of2 2ofTrans
                                                        2 Trans
                                                             ID:ID:
                                                                 LCV20202289055
                                                                    LCV20202248789
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 21 of 23 PageID: 26




                                                __________________________
                                                The Honorable Marybeth Rogers


 Consented to by:



 /s/ Nada M. Peters
 Nada M. Peters, Esq.
 D’ARCAMBAL OUSLEY & CUYLER BURK, LLP
 Attorneys for Defendant, Wal-Mart Stores East, LP
 (improperly pled as Walmart of Kearny)


 /s/ Jerry Maroules
 Jerry Maroules, Esq.
 AGRAPIDIS & MAROULES, P.C.
 Attorneys for Plaintiff, Ida Padilla




                                            2
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 22 of 23 PageID: 27




          EXHIBIT C
Case 2:21-cv-02460-SRC-CLW Document 1-1 Filed 02/12/21 Page 23 of 23 PageID: 28
